DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on Sept. 21, 2022 is acknowledged.
Newly submitted claims 61-68 are directed to group I  (reciting “A system for facilitating estimation of a spatial profile of an environment”).  Accordingly, claims 61-68 are withdrawn from consideration as being directed to a non-elected invention.  
Claims 44-49 are directed to elected group II and are examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warashina et al. (JP H9-127463), cited in Applicant’s IDS. The text refers to the translation from Google Patents, retrieved on Nov. 19, 2022.
With regard to claim 44, Warashina et al. discloses an optical system (Fig. 2)  including optical components that provide or receive light over a first waveguide and over a second waveguide, an optical circulator comprising:
First  (upper) and second (lower) ports connected to the first and second waveguides (branches of optical fiber 520) without intervening mode expansion optical components
A third port (between 511 and 512),
A bidirectional port (610), and
An optical assembly  (210, 300, and 220) that directs the light received at the third port to the bidirectional port and the light received at the bidirectional port to the first and second ports, the optical assembly comprising a first birefringent  crystal (210), a non-reciprocal polarization-rotating element (Faraday rotator 300) following the birefringent  crystal, and a second birefringent  crystal (220) following the non-reciprocal polarization-rotating element.

The clauses “provide or receive light with a first polarization over a first waveguide and provide or receive light with a second polarization, different to the first polarization over a second waveguide” and “directs the light received at the first and second ports to the bidirectional port and light received at the bidirectional port to the third port” are essentially statements of intended or desired use.  Thus, these limitations as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114. In this case, it is inherent that when light of different (orthogonal) polarizations are provided to the ports at 511 and 512, the light would be directed to the bidirectional port, and that the light from the bidirectional port would be directed to the third port.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warashina as applied to claim 44 above, and further in view of Krasinski et al. (US 5,319,483). 
The non-reciprocal polarization-rotating element of Warashina et al. comprises a Faraday rotator but does not comprise a half-waveplate element. However, in the same field of endeavor, Krasinski et al. teach a polarization independent optical circulator. Specifically, the optical circulator of Krasinski comprises (fig. 3) a first birefringent crystal (28), a half-wave (equivalently “lambda half”) plate (34) adjacent to the first birefringent crystal, a Faraday rotator (40) adjacent to the half-wave plate, and a second birefringent crystal (46) adjacent to the Faraday rotator (3rd col. lines 45-47, 56-59, and 4th col. lines 1-6). This configuration results in parallel beams with different polarizations being transmitted to the same output port (from points 52 and 68 onwards to output at 66, see 4th col. lines 14-60). Based on the teaching of Krasinski, one skilled in the art, e. g. an optical engineer, would have recognized that a half-wave plate between the Faraday rotator and the second birefringent element would enable changing the polarizations of the separate beams so that the second birefringent element could combine them to the bidirectional port. Therefore, including the half-wave plate as taught by Krasinski in the optical circulator of Warashina would have been obvious.
Claim(s) 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warashina as applied to claim 44 above, and further in view of Boivin et al. (US 6459826).
	With regard to claim  45 Warashina discloses a light source but does not disclose that the light source is arranged to direct light over a single mode optical fiber and fiber polarization beam splitter connected to the first and second waveguides. However, in a related field of endeavor (an optical switch apparatus) Boivin teaches that a source light may be split into two orthogonal polarizations by a fiber polarization beamsplitter. On skilled in the  art, e. g. an optical engineer, would have found it obvious to supply light of two polarizations to the first and second input ports of the optical circulator of Warashina, via a fiber polarization beamsplitter, since the fiber polarization beamsplitter is compact and low loss.  
With regard to claims 46-48, these limitations are generally well-known in the art of optical engineering and would have been obvious, to maintain the polarization of light along the optical system and for compactness.	
Information Disclosure Statement
The information disclosure statements filed on Oct. 19, 2022, Oct. 6, 2022, and April 27, 2020 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Wagener, Du, Hwang, and Kokkelink disclose fiber optic circulator systems.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645